DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejoinder of Claims Subject to Restriction Requirement
Claims 1-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined with claims 1-17 and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 9/11/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215,170 USPQ 129, 131 -32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-23 are allowed over the prior art of record. 
The claims are allowed in view of Applicant's arguments submitted with the response on 4/28/2021. The examiner has carefully reviewed the remarks submitted 4/28/2021 and found the arguments presented persuasive. 
The following is an examiner's statement of reasons for allowance: 
The prior art references of record, alone or in combination, do not teach or fairlysuggest a glass-ceramic in the specific manner as instantly claimed (in claim 1) that comprising two crystal phases as so defined, and that the glass-ceramic is transparent in the visible range. In particular, the claimed glass-ceramic comprises a specific first crystal phase including (MgxZn1-x)Al2O4 where x is less than 1, in combination with a specific second crystal phase including tetragonal ZrO2. The combination of these features is not present in the prior art nor does the prior art provide a reasonable motivation or means for producing the invention claimed.
Similarly, the prior art references of record, alone or in combination, do not teach or fairly suggest a method of making a glass-ceramic in the specific manner as instantly claimed (in claim 18), wherein the glass-ceramic comprises two crystal phases as so defined and that the glass-ceramic is transparent in the visible range; in particular, the claimed glass-ceramic comprising a specific first crystal phase including (MgxZn1-x)Al2O4 where x is less than 1, in combination with a specific second crystal phase including tetragonal ZrO2. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687.  The examiner can normally be reached on Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.